 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
      SCOTT JOHNSON,                               Case No. 3:18‐CV‐05338‐RS
 9
                      Plaintiff,                   ORDER TO EXTEND DATE FOR FILING
10                                                 DISMISSAL AS MODIFIED BY THE COURT
          v.
11
      PACIFIC PYRAMID GROUP, INC., a
12    California Corporation; and Does 1‐10,
13                  Defendants,
14
15
               Having read the stipulation of the parties, and for good cause shown, the
16
     Court hereby GRANTS the request. The deadline to file a Stipulation for Dismissal
17
     shall be extended up to and including to October 18, 2019.       If a stipulation of
18
     dismissal is not filed by that date, the parties are ordered to appear on October
19
20
     24, 2019, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

21   Courthouse and show cause why the case should not be dismissed. Failure to

22   comply with this Order may result in dismissal of the case.

23   IT IS SO ORDERED.
24
25   Dated: 9/18/19                      ____________________________________
                                                HONORABLE RICHARD SEEBORG
26                                              United States District Judge
27
28



                                               1

     Proposed Order                                                    3:18‐CV‐05338‐RS
